Citation Nr: 0721585	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-21 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal. In December 2005, this claim was remanded by the 
Board for further development.


FINDINGS OF FACT

1.  A March 1978 rating decision granted an increased rating 
of 50 percent for a nervous condition, effective December 1, 
1977.  The veteran did not appeal this decision.

2.  The veteran died in March 1979.

3.  At the time of the veteran's death, he was service-
connected for a nervous condition, hearing loss, a scar of 
the left finger, and a healed perforation of the right 
tympanic membrane.  He had no unadjudicated claims for 
benefits or appeals pending.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in April 1979, one 
month after the veteran's death.





CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.1000(c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006 and a rating 
decision in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2006 statement 
of the case.

The appellant contends that she is entitled to accrued 
benefits.  Although a veteran's claim terminates with that 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased veteran's claim by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While 
an accrued benefits claim is separate from the veteran's 
service connection claim filed prior to death, the accrued 
benefits claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2006).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5121(a) (West Supp. 2006)) recently repealed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision applies only to deaths occurring on 
or after December 16, 2003.  As the veteran died in March 
1979, this revision does not apply to this claim.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

In April 1979, the appellant filed an Application for 
Dependency and Indemnity Compensation, and Accrued Benefits 
by a Surviving Spouse or Child.  The Board finds that the 
claim for accrued benefits was timely filed.

Prior to the veteran's death in March 1979, a March 1978 
rating decision granted him an increased rating for a nervous 
condition, effective December 1977, and continued his rating 
for hearing loss.  However, the veteran did not appeal that 
rating decision and did not file any additional claims for 
benefits prior to his death.  In addition, the claims file is 
absent any evidence that there were any outstanding monetary 
benefits due to the veteran at the time of his death.

Therefore, the Board finds that the appellant is not legally 
entitled to this benefit.  38 C.F.R. § 3.1000(c); 38 C.F.R. 
§ 3.152(b).  The Board sincerely regrets that this benefit 
can not be granted.  However, the law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue; the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
entitlement to accrued benefits is denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


